concurring opinion. Hart, J. I agree to the result in the majority " opinion, 'but dissent from that part of the opinion which, by implication at least, overrules our former decision's to the effect that it is essential that the objection to the jurisdiction óf a special judge' should he made in the court in "which lie assumed to have jurisdiction. In the case of Caldwell v. Bell & Graham, 3 Ark. 419, it was held that, where the record shows that the judge who presided upon the trial was specially commissioned for'that purpose, and, nowhere contained any statement or presumption by which his power or authority can be questioned, the Supreme" Court is bound to presume that he acted in obedience to his authority. This principle was reaffirmed in Adams v. State, 11 Ark. 466, in a case where there was an exchange of circuits by two judges. In Sweeptzer v. Gaines, 19 Ark. 96, it was held that, in order to present any question in the appellate .court,, as to the right of a special judge to preside in the trial of a cause, his power must be questioned in the court' below, and the grounds of the objection stated in the record. Again, in White v. Reagan, 25 Ark. 622, the court said : “It is the well-settled rule of this court, which’we shall not disturb, that a party may question the authority of an individual to try his case as a special judge; and, if the objection is overruled, the grounds of the objection, and the authority of the judge, may be spread upon the record, by a bill of exceptions, in order to enable this court to determine his right to exercise the powers of a special judge in the case. Rives v. Pettit, 4 Ark. 582; Adams v. State, 11 Ark. 466; Sweeptzer v. Gaines, 19 Ark. 96.” The doctrine of those- cases was expressly reaffirmed in Blagg v. Fry, 105 Ark. 356, and Fernwood Mining Co. v. Pluna, 136 Ark. 107. There is a seeming departure, from this rule in the announcement of the court in Wall v. Looney, 52 Ark. 113. The facts upon which the ruling of the court is based are not stated, but, when we consider the cases cited in the brief, we do not think there was any departure from the rule. Dansby v. Beard, 39 Ark. 254, and Gaither v. Wasson, 42 Ark. 126, are cited and apparently followed. In both of these oases the infirmity was shown on the face of the record, and the court properly reversed the judgment on that account. The case of Arkadelphia Lumber Co. v. Asman, 72 Ark. 320, has no bearing either way. In that case the record.did not show that a special judge presided in the trial, and the appellate court indulged the presumption that the regular judge presided. The result of our former decisions, to my mind, is that, in case of a special judge, or in case of a judge in the exchange of circuits, the record should show the requisite facts; but, in the absence of such showing upon the face of the record, or by a bill of exceptions showing that the objection was made in the court below, the legal presumption is that all the requisitions of the law have been complied with. A court of record, whether presided over by a regular judge, or by a special judge, or a substituted judge in the exchange of circuits, is a court of superior jurisdiction, and all legal presumptions in favor of its jurisdiction will be presumed. Every person improperly subjected to the jurisdiction of such court, in the case of a special judge or a judge in the exchange of circuits, may relieve himself by- proper objection to the jurisdiction; but he cannot subject the public to the expense and trouble of a trial on the merits, and then be allowed, for the first time, in this court, to demand a hearing on the jurisdictional question after he has proved to be the loser in speculating on the chances of such a trial. '